The prior history of this case may be learned by examining the opinions of this Court in the cases of Tucker v. Crown Corporation, 136 Fla. 517, 183 So. 740 and Tucker v. Crown Corporation, 146 Fla., 329, 200 So. 844. It seems unnecessary to the determination of the present controversy that we give the details of the extensive litigation which culminated in a final decree of foreclosure reviewed by this court in Crown Corporation v. Robinson, 128 Fla. 249, 174 So. 737.
In the instant appeal we are required to examine the proceedings before the chancellor after the entry of the final decree in a suit, where none of the present litigants was a party, instituted 14 July 1931 by R.E. Robinson against Bula E. Croker and others, to foreclose a mortgage on two tracts of land to which, for the purpose of convenience, we will refer as Parcels "A" and "B."
A final decree was rendered in favor of the mortgagee, R.E. Robinson, and the property was sold by the master to the Crown Corporation, appellee here, for $252,000, $76,500 of which was paid in cash. *Page 424 
Between the times of the institution of the suit by Robinson and the sale of the property under final decree the following events transpired in the order we will state them: a mortgage was executed by Bula E. Croker to appellee Crown Corporation encumbering only Parcel "B"; a judgment against Bula E. Croker was obtained by appellant John Magee; Bula E. Croker was adjudged bankrupt; and Sydnor J. Tucker became the trustee of her estate. The cash payment of the purchaser Crown Corporation was sufficient to discharge the prior encumbrance of R.E. Robinson, therefore, he is no longer interested in the litigation. The question of the proper distribution of the surplus of the bid by Crown Corporation, after deducting the amount due Robinson, then arose on the pleadings of the parties to this appeal. In an effort to simplify the statement of facts we will give the status of the property and the litigation at that particular time. Appellee held a mortgage of $160,000 on Parcel "B"; Appellant John Magee held a judgment in the amount of $8750; and Appellant Sydnor J. Tucker was trustee of the estate of Bula E. Croker, bankrupt. When the property was sold by the master there were encumbrances of taxes and a prior mortgage on Parcel "A" amounting to $1,095,485.65 (subsequently reduced to about $884,000 by reason of discounts allowed in the taxes) and on Parcel "B" of taxes approximating $36,000.
With these facts in mind we turn to the opinion in Tucker v. Crown Corporation, 136 Fla. 517, 183 So. 740, where this Court decided, in dealing with the matter of the disbursement of the surplus of the bid of Crown Corporation, that the lien of its mortgage would attach to the proportion of the excess funds *Page 425 
which the net value of Parcel "B" bore to the combined value of both tracts. It was written in there by Mr. Justice BROWN that to fix this valuation "the chancellor may find it necessary to have evidence submitted" to establish the amount of prior liens to be deducted in arriving at the market value. It was expressly stated that if these encumbrances "equalled or exceeded its gross or market value at the time of the sale,
Crown Corporation would be entitled to have applied to the payment of its junior mortgage on tract "B" all the surplus arising from the sale of all said lands." (Italics supplied).
The pleadings also raised the point whether the mortgage to Crown Corporation was infected with usury.
A perusal of the briefs has demonstrated that but two questions are presented for determination and both of them are ones of fact; namely, the existence or non-existence of usury and the net market value of Tract "A" at the time of the sale. The chancellor considered voluminous testimony and found that no usury was present in the original transaction when Bula E. Croker obtained the loan from Crown Corporation and determined that the prior encumbrances and taxes on Parcel "A" exceeded its gross or market value at the time of the sale.
We have scrutinized the circumstances of the loan and also the testimony about the value of the property in which, as is usual in such cases, there is considerable variation. There seems to be no use in detailing in this opinion the testimony on which the decree was based. We simply state that we have found no valid reason for disturbing the order entered by the chancellor, so it is — *Page 426 
Affirmed.
BROWN, C. J., TERRELL and CHAPMAN, JJ., concur.